Judgment Reversed and Remanded and Majority and Dissenting Opinions filed
June 26, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00511-CV

                        WESLEY FREDIEU, Appellant
                                        V.

                      W&T OFFSHORE, INC., Appellee

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-06933

                                  OPINION
      Wesley Fredieu challenges the trial court’s take-nothing judgment following
a jury trial in connection with an injury he sustained while working on an offshore
platform in the Gulf of Mexico.

      The jury found that W&T Offshore Inc.’s negligence proximately caused
Fredieu’s injury and awarded damages totaling more than $1.7 million. The jury
answered “No” to a question asking whether Fredieu was W&T Offshore’s
“borrowed employee” at the time of the injury.

      The trial court signed a take-nothing judgment after disregarding the jury’s
“No” answer to the borrowed employee question; determining that Fredieu was
W&T Offshore’s borrowed employee as a matter of law; and concluding that “the
borrowed-employee doctrine applies and bars Mr. Fredieu’s tort claims” because
Fredieu’s sole remedy as W&T Offshore’s borrowed employee is to pursue
compensation benefits under the Longshore and Harbor Workers’ Compensation
Act (LHWCA).

      We reverse the trial court’s take-nothing judgment because disputed fact
issues pertaining to Fredieu’s status preclude a matter-of-law determination that
Fredieu was W&T Offshore’s borrowed employee. It was the jury’s province to
resolve these fact issues, and the jury did so by answering “No” to the charge
question asking whether Fredieu was a borrowed employee at the time of his injury.
Legally sufficient evidence supports the jury’s “No” answer. Additionally, legally
and factually sufficient evidence supports the jury’s award for future lost earning
capacity based on Fredieu’s physical limitations following his injury.

                                  BACKGROUND

      Fredieu’s injury occurred while he worked on the Ship Shoal 149-D
(“Platform D”), a fixed platform located on the outer Continental Shelf in the Gulf
of Mexico off the Louisiana coast.

      Platform D is owned by W&T Offshore, which signed a Master Service
Contract with The Wood Group to perform platform service and maintenance work.
The Wood Group employed Fredieu as an offshore platform operator.

      Fredieu was assigned to another platform owned by W&T Offshore called the
Ship Shoal 149-A (“Platform A”). He left Platform A on the morning of October

                                         2
20, 2011, and traveled ten minutes by boat to Platform D. Fredieu was accompanied
by three employees from another contract company hired to make welding repairs
to handrails on Platform D. No W&T Offshore employees were present on Platform
D.

      After supervising the welding repairs and breaking for lunch, Fredieu
performed a “walk around” safety inspection on Platform D and noticed a
malfunction in a piece of equipment called a “regulator.”

      As Fredieu was disconnecting the regulator to bring it back to Platform A for
repair, a nearby one-inch pipe separated under high pressure and struck him. The
blow knocked Fredieu off his feet; caused fractures in both bones of his left forearm;
and necessitated surgery to repair multiple fractures with two metal plates and 13
screws.

      Fredieu filed an original petition in Harris County district court in February
2013 invoking general maritime law and asserting a negligence claim against W&T
Offshore in connection with his injury. At the close of a four-day trial in August
2015, the jury answered a series of jury charge questions in Fredieu’s favor.

      The jury answered “Yes” as to W&T Offshore and “No” as to Fredieu in
response to Question No. 1, which asked: “Did the negligence, if any, of either of
those named below proximately cause the injury in question?” The jury did not
answer Question No. 2, which asked it to apportion the percentage of responsibility
attributable to W&T Offshore and Fredieu only if it answered “Yes” as to both in
response to Question No. 1.

      The jury awarded individual dollar amounts for 12 separate categories of
Fredieu’s past and future damages in response to Question No. 3. The amounts are
$100,000 for past physical pain; $75,000 for physical pain that, in reasonable


                                          3
probability, Fredieu will sustain in the future; $85,000 for past mental anguish;
$75,000 for mental anguish that, in reasonable probability, Fredieu will sustain in
the future; $100,000 for past physical impairment; $50,000 for physical impairment
that, in reasonable probability, Fredieu will sustain in the future; $93,000 in past lost
earning capacity; $950,000 in lost earning capacity that, in reasonable probability,
Fredieu will sustain in the future; $25,000 for past disfigurement; $25,000 for
disfigurement that, in reasonable probability, Fredieu will sustain in the future;
$28,000 in past medical expenses; and $142,000 in medical expenses that, in
reasonable probability, Fredieu will incur in the future.

      The jury answered “No” in response to Question No. 4, which reads as
follows:

      Question No. 4
      At the time of the injury in question, was Wesley Fredieu the borrowed
      employee of W&T?
      Factors to consider in determining whether Mr. Fredieu was the
      borrowed employee of W&T include
             1) Who had the right of control over Mr. Fredieu and the work
                he was performing, beyond mere suggestion of details or
                cooperation?
             2) Whose work was Mr. Fredieu performing?
             3) Was there an agreement, understanding, or meeting of the
                minds between Wood Group and W&T?
             4) Did Mr. Fredieu acquiesce in the new work situation before
                the injury in question?
             5) Did Wood Group terminate its relationship with Mr. Fredieu
                before the injury in question?
             6) Who furnished the tools and place for employment?
             7) Was the new employment over a considerable length of time?
             8) Who had the right to terminate Mr. Fredieu’s services on the
                platforms in question?
                                           4
                9) Who had the obligation to furnish the funds from which Mr.
                   Fredieu was paid?
          Answer “Yes” or “No”
          Answer      NO

The nine factors listed in Question No. 4 track those set out in Ruiz v. Shell Oil Co.,
413 F.2d 310, 312-13 (5th Cir. 1969), for determining borrowed employee status
under the LHWCA.

          Fredieu filed a motion for entry of judgment in his favor in conformity with
the jury’s verdict. W&T Offshore filed “Defendant’s Motion to Disregard Jury
Findings, For Determination of Borrowed-Employee Status as a Matter of Law, and
for Entry of a Take-Nothing Judgment.” This motion asked the trial court to
disregard the jury’s “No” answer to Question No. 4 on grounds that this answer is
immaterial and unsupported by the evidence. See Tex. R. Civ. P. 301.

          W&T Offshore argued that the jury’s “No” answer to Question No. 4 should
be disregarded because (1) “[t]he determination of borrowed employee status is a
question of law;” (2) there are no factual disputes in this case “on discrete issues
pertaining to the issue of borrowed employee status . . . [that] require specific fact
findings;” (3) Fredieu “did not request specific fact findings on any particular issues
relating to his borrowed employee status — instead the jury was asked a general, all-
encompassing question on this legal issue;” and (4) even when fact issues on
particular borrowed employee factors are present, judgment as a matter of law on
this issue nonetheless is appropriate when the remaining factors point
overwhelmingly to borrowed employee status.

          The parties filed many subsequent supplements, responses, and replies during
several months of extended post-verdict briefing addressing borrowed employee
status.

                                            5
      The trial court granted W&T Offshore’s motion, disregarded the jury’s “No”
answer to Question No. 4, and explained its basis for doing so in a Memorandum
Opinion and Order signed on March 29, 2016.

      The trial court’s opinion states that “W&T Offshore — the Party bearing the
burden of proof and persuasion on the borrowed-employee doctrine — failed to
request a jury question, let alone obtain a jury finding, on any individual factor.” It
further states that “W&T Offshore did request (and the Court granted) a broad-form
question asking whether Mr. Fredieu was W&T Offshore’s borrowed employee, but
W&T did not request any special-issue questions on any of the individual Ruiz
factors. As a result, W&T Offshore failed to obtain any jury findings on any
individual factors.”

      The trial court’s opinion notes that “neither W&T Offshore nor Mr. Fredieu
objected to the omission of a question on any individual Ruiz factor. As a result, the
court may make a finding on any omitted factors for which there is conflicting
evidence.” In support of this conclusion, the opinion cited Texas Rule of Civil
Procedure 279 and In re J.F.C., 96 S.W.3d 256 (Tex. 2002).

      After analyzing the evidence concerning individual Ruiz factors for
determining borrowed employee status, the trial court stated as follows: “The Court
concludes that the balance of the Ruiz factors favor concluding that Mr. Fredieu was
the borrowed employee of W&T Offshore. As a result, the exclusive-remedy
provision of the LHWCA applies, and Mr. Fredieu’s sole remedy against W&T
Offshore is recovery of workers’ compensation benefits under the LHWCA.” The
Memorandum Opinion and Order contains 12 findings of fact pertaining to
individual Ruiz factors.

      The trial court signed a take-nothing final judgment in conformity with its
Memorandum Opinion and Order, and Fredieu timely appealed.
                                          6
                                    ANALYSIS

      No extended discussion is needed concerning precisely how a one-inch pipe
separated under high pressure on Platform D and struck Fredieu. This is so because
W&T Offshore does not contest the jury’s finding that its negligence proximately
caused Fredieu’s injury.

      The appellate fight focuses instead on W&T Offshore’s affirmative defense
that no tort liability attaches because Fredieu was acting as its LHWCA borrowed
employee when the injury occurred on Platform D.

      The parties do not challenge on appeal the trial court’s determinations that
(1) “there was a substantial nexus between Mr. Fredieu’s injury and operations to
extract natural resources from the outer continental shelf;” and (2) “[a]s a result,
under the [Outer Continental Shelf Lands Act] . . . the LHWCA applies” to Fredieu’s
claim. See generally Pac. Operators Offshore, LLP v. Valladolid, 565 U.S. 207, 222
(2012). Based on these determinations, the trial court applied “the version of the
borrowed-employee doctrine developed by the federal courts under the LHWCA.”
The parties do the same.

      The parties also do not dispute that the LHWCA provides Fredieu’s exclusive
remedy if he was working as W&T Offshore’s borrowed employee at the time of his
injury. See Lomeli v. Sw. Shipyard, L.P., 363 S.W.3d 681, 685-86 (Tex. App.—
Houston [1st Dist.] 2011, no pet.) (“Under the LHWCA, an employer’s liability is
limited to workers’ compensation benefits under the act . . . .”); see also White v.
Bethlehem Steel Corp., 222 F.3d 146, 149 (4th Cir. 2000) (The definition of
“employer” under the LHWCA “encompasses both general employers and
employers who ‘borrow’ a servant from that general employer.”); Melancon v.
Amoco Prod. Co., 834 F.2d 1238, 1243 (5th Cir. 1988) (same).


                                         7
      The inquiry into Fredieu’s LHWCA borrowed employee status focuses on the
nine Ruiz factors incorporated in the instruction accompanying Question No. 4.

      Fredieu contends the trial court erred in disregarding the jury’s “No” answer
to Question No. 4 regarding borrowed employee status; determining that Fredieu
was a borrowed employee as a matter of law; and signing a take-nothing judgment
after concluding that “the borrowed-employee doctrine applies and bars Mr.
Fredieu’s tort claims against Defendant W&T Offshore, Inc.” Fredieu raises the
following appellate issues.

      1. The trial court erred in disregarding the jury’s “No” answer to Question
         No. 4 by which the jury failed to find that Fredieu was W&T Offshore’s
         borrowed employee.

      2. The trial court erred by ruling that Ruiz factors 1, 8, and 9 support a
         borrowed employee determination when the evidence on these disputed
         factors supported the jury’s “No” answer to Question No. 4.

      3. The trial court improperly worded the jury instructions on the Ruiz factors
         regarding right to discharge and obligation to pay.

W&T Offshore raises a conditional cross-point asserting that legally and factually
insufficient evidence supports the jury’s finding in answer to Question No. 3(h) that
Fredieu in reasonable probability will sustain $950,000 in future lost earning
capacity because of his injury. See Tex. R. App. P. 25.1. W&T Offshore does not
challenge the sufficiency of the evidence supporting the remaining $798,000
awarded for Fredieu’s past and future damages.

      We address these issues in turn.

I.    Waiver and Rule 279’s Applicability

      Fredieu makes two threshold procedural arguments in conjunction with his
                                         8
first issue.

       First, he argues that W&T Offshore waived the affirmative defense of
borrowed employee by failing to request or obtain jury findings on individual Ruiz
factors. Second, he argues that the trial court erred in applying Texas Rule of Civil
Procedure 279 and concluding the court could make fact findings on disputed factors
pertaining to borrowed employee status.

       These two arguments are intertwined because the application of charge error
waiver standards and Rule 279 depends on how the underlying contentions are
framed.

       The trial court noted that (1) W&T Offshore requested a broad-form charge
with a single yes-or-no answer blank for Question No. 4, which asked whether
Fredieu was a borrowed employee at the time of his injury; (2) W&T Offshore did
not request individual answer blanks for each Ruiz factor listed in the accompanying
instruction; and (3) neither W&T Offshore nor Fredieu objected at trial to the
omission of individual answer blanks on each Ruiz factor.           Based on these
circumstances, the trial court concluded that Rule 279 allowed it to “make a finding
on any omitted factors for which there is conflicting evidence.”

       Fredieu argues initially that W&T Offshore waived any error in the broad-
form submission of Question No. 4 because it did not request specific findings on
individual Ruiz factors or object to the absence of specific findings at the charge
conference.

       W&T Offshore argues that no waiver occurred because it does not challenge
on appeal the use of broad-form submission with a single yes-or-no answer blank
for Question No. 4 — a complaint regarding the charge’s format. See Tex. R. Civ.
P. 274, 277; see also Crown Life Ins. Co. v. Casteel, 22 S.W.3d 378, 387-88 (Tex.


                                          9
2000).

      Instead, W&T Offshore contends that the jury’s “No” answer to Question No.
4 properly was disregarded because (1) borrowed employee status “involves a
question of law beyond the province of the jury,” which means the jury’s answer to
Question No. 4 is immaterial; and (2) “regardless of whether the question is one of
law or of fact, the evidence conclusively established a borrowed-employee
relationship.” W&T Offshore raised both contentions in its post-trial Rule 301
motion.

      We agree with W&T Offshore that no waiver occurred.

      A “no evidence” or “established as a matter of law” contention regarding
evidentiary sufficiency to support a jury’s answer can be preserved via charge
objection. See, e.g., T.O. Stanley Boot Co. v. Bank of El Paso, 847 S.W.2d 218, 220
(Tex. 1992). But that is not the only available mechanism; this contention also can
be preserved after trial by raising it in a Rule 301 motion to disregard a particular
jury answer based on legal insufficiency of the evidence. Id.; see also Aero Energy,
Inc. v. Circle C Drilling Co., 699 S.W.2d 821, 822 (Tex. 1985). Further, a Rule 301
motion is a proper vehicle for preserving a contention that a particular jury answer
should be disregarded as immaterial because the question impermissibly called on
the jury to answer a question of law. See White Oak Operating Co. v. BLR Constr.
Cos., 362 S.W.3d 725, 729 n.1 (Tex. App.—Houston [14th Dist.] 2011, no pet.);
Ballesteros v. Jones, 985 S.W.2d 485, 499 (Tex. App.—San Antonio 1998, pet.
denied).

      W&T Offshore’s Rule 301 motion preserved its appellate contentions that the
jury’s “No” answer to Question No. 4 should be disregarded on grounds that it is
immaterial and unsupported by any evidence. See C. & R. Transp., Inc. v. Campbell,
406 S.W.2d 191, 194 (Tex. 1966) (“A jury’s answer to a special issue may be
                                         10
disregarded only when it has no support in the evidence or when the issue is
immaterial.”). W&T Offshore did not waive these contentions.

      At the same time, we agree with Fredieu’s contention that Rule 279’s omitted
element mechanism does not apply here because these circumstances involve neither
elements nor omissions.

      Rule 279 states in part as follows:

      When a ground of recovery or defense consists of more than one
      element, if one or more of such elements necessary to sustain such
      ground of recovery or defense, and necessarily referable thereto, are
      submitted to and found by the jury, and one or more of such elements
      are omitted from the charge, without request or objection, and there is
      factually sufficient evidence to support a finding thereon, the trial court,
      at the request of either party, may after notice and hearing and at any
      time before the judgment is rendered, make and file written findings on
      such omitted element or elements in support of the judgment.
Although Rule 279’s run-on sentence is not a model of clarity, focusing on the key
term “elements” demonstrates that the rule does not apply here in circumstances
involving a jury question that submitted all pertinent factors in a flexible, multi-
factor balancing test.

      Elements are necessary components of a viable cause of action or defense
under a particular theory. See, e.g., Clayton W. Williams, Jr., Inc. v. Olivo, 952
S.W.2d 523, 529-30 (Tex. 1997) (“Because premises defect cases and negligent
activity cases are based on independent theories of recovery, a simple negligence
question, unaccompanied by the Corbin elements as instructions or definitions,
cannot support a recovery in a premises defect case.”) (citing Keetch v. Kroger Co.,
845 S.W.2d 262, 265-66 (Tex. 1992); H.E. Butt Grocery Co. v. Warner, 845 S.W.2d
258, 259-59 (Tex. 1992); and Corbin v. Safeway Stores, Inc., 648 S.W.2d 292, 296
(Tex. 1983)).

                                            11
      “Rule 279 . . . directs courts how to proceed when an element of a ‘ground of
recovery or defense’ is omitted from a jury charge.” In re J.F.C., 96 S.W.3d at 263.
“[W]hen some but not all elements of a claim or cause of action are submitted to and
found by a jury, and there is no request or objection with regard to the missing
element, a trial court may expressly make a finding on the omitted element . . . .” Id.
at 262. “[I]f it does not, the omitted element is deemed found by the court in a
manner supporting the judgment if the deemed finding is supported by some
evidence.” Id. at 262-63.

      The parties have identified no case in which Rule 279’s deemed finding
mechanism for supplying missing “elements necessary to sustain [a] . . . ground of
recovery or defense” has been applied to a flexible, multi-factor balancing test such
as Question No. 4’s borrowed employee instruction.

      Rule 279’s deemed finding mechanism does not fit the circumstances here
because no single Ruiz factor is an “element[] necessary to sustain” W&T Offshore’s
borrowed employee defense. See West v. Kerr-McGee Corp., 765 F.2d 526, 531
(5th Cir. 1985) (“neither control nor any other single answer to the inquiries ‘is
decisive, and no fixed test is used to determine the existence of a borrowed-servant
relationship.’”) (quoting Alday v. Patterson Truck Line, Inc., 750 F.2d 375, 376 (5th
Cir. 1985)); see also Ruiz, 413 F.2d at 312.

      Even if we were to equate flexible “factors” with necessary “elements,” Rule
279’s deemed finding mechanism still does not fit the circumstances here because
the charge did not omit any Ruiz factors concerning borrowed employee status.

      The instruction accompanying Question No. 4 includes all nine Ruiz factors.
The absence of individual answer blanks for individual factors does not mean that
Question No. 4 failed to submit these factors to the jury. The presence or absence
of individual answer blanks for individual factors goes to a different inquiry
                                          12
regarding whether broad-form submission of Question No. 4 is “feasible” under
Texas Rule of Civil Procedure 277. See Crown Life Ins. Co., 22 S.W.3d at 387-88.
Neither party asserts that the trial court committed charge error by submitting a
single yes-or-no answer blank in Question No. 4 because (1) broad-form submission
was not feasible; and (2) individual answers for individual factors therefore were
necessary. The absence of individual answer blanks does not drive the analysis here
because the parties do not challenge the feasibility of broad-form submission.

       It follows that the circumstances here do not authorize fact finding by the trial
court with respect to Fredieu’s borrowed employee status. Accordingly, we do not
address whether sufficient evidence supports (1) the trial court’s independent
findings on individual Ruiz factors in its March 29, 2016 Memorandum Opinion and
Order; or (2) its independent determination that, when all of the Ruiz factors are
considered on balance, Fredieu was W&T Offshore’s borrowed employee at the time
of his injury.

       We focus instead on whether sufficient evidence supports the jury’s single
“No” answer to Question No. 4. This “No” answer is a failure to find that Fredieu
was a borrowed employee in response to a jury question that properly placed the
burden of proof for obtaining an affirmative answer on W&T Offshore.

       Fredieu contends that the trial court erred by disregarding the jury’s single
“No” answer to Question No. 4 under Rule 301 because that answer was material
and supported by sufficient evidence when all of the Ruiz factors are considered on
balance. W&T Offshore counters that the trial court properly disregarded the jury’s
single “No” answer to Question No. 4 because it submitted a question of law and
“[t]here were no discrete factual issues that required jury findings” with respect to
the factors pertaining to borrowed employee status; it also contends that “[t]he
evidence at trial conclusively established” Fredieu’s status as W&T Offshore’s

                                           13
borrowed employee when he was injured.

      We discuss these contentions below in the course of addressing Fredieu’s first
and second issues.

II.   Determination of Borrowed Employee Status

      A.     Is Question No. 4 Immaterial Because it Submits a Question of
             Law?
      W&T Offshore initially contends that the trial court properly disregarded the
jury’s answer to Question No. 4 as immaterial under Rule 301 because “[f]ederal
law renders Fredieu’s borrowed-employee status a legal question, not a fact
question.” W&T Offshore further argues that “the question of whether Fredieu was
W&T’s borrowed employee is a question of law, not a question of fact for a jury.”
We reject this contention on this record.

      “The issue of borrowed employee status is generally a question of law for the
trial court, but ‘some cases involve factual disputes and those cases require findings
by the fact finder.’” Lomeli, 363 S.W.3d at 686 (quoting Brown v. Union Oil Co. of
Cal., 984 F.2d 674, 677 (5th Cir. 1993) (per curiam)).

      Factual disputes can exist with respect to the underlying bases for findings on
individual factors. See, e.g., Brown, 984 F.2d at 677 (“In the instant case, factual
findings concerning the first and third factors should have been made prior to the
district court’s determination of borrowed employee status.”); see also West, 765
F.2d at 531; Alday, 750 F.2d at 378. A factual dispute also can exist when some of
the Ruiz factors weigh in favor of a borrowed employee finding and other factors
weigh against such a finding. See West, 765 F.2d at 531 (citing Alday, 750 F.2d at
376-78).

      Depending on the record and the circumstances surrounding a particular
relationship, resolution of the borrowed employee inquiry sometimes can be
                                            14
accomplished without submission to a fact finder at trial. See, e.g., Gaudet v. Exxon
Corp., 562 F.2d 351 (5th Cir. 1977) (affirming summary judgment for the defendant
despite an express contract clause disclaiming borrowed employee status because all
other factors overwhelmingly established the plaintiff’s status as Exxon’s borrowed
employee while working on an Exxon platform), cert. denied, 436 U.S. 913 (1978);
see also Lomeli, 363 S.W.3d at 694 (“Even if we assume that the third factor . . .
weighs against a borrowed employee finding and that the seventh factor . . . is neutral
in the analysis, the remaining factors weigh in favor of borrowed employee status.
We conclude that the summary judgment record establishes that Lomeli was
Southwest’s borrowed employee.”).

      And, depending on the record and the circumstances surrounding a particular
relationship, resolution of the borrowed employee inquiry sometimes requires
submission to a fact finder at trial. See, e.g., Brown, 984 F.2d at 679 (“[T]he contract
provision between the two employers weighs against borrowed employee status, and
the remaining factors do not overwhelmingly show that Brown was a borrowed
employee. Important factual questions need to be resolved, including: (1) Who gave
Brown instructions on how and when to clean the platform? (2) What was the
agreement or understanding between Union and Gulf Inland regarding borrowed
employee status?”).

      For this reason, we cannot agree with W&T Offshore’s initial contention that
“the jury’s finding in response to the borrowed employee question was properly
disregarded as immaterial because it involves a question of law beyond the province
of the jury” in all circumstances. Determining whether borrowed employee status is
treated as a question of law or fact in any given case requires analysis of evidence
pertaining to individual factors.

      We now turn to that task.

                                          15
      B.     Sufficiency of the Evidence Supporting the Jury’s “No” Answer to
             Question No. 4

             1.    Standard of review

      The jury answered “No” to Question No. 4 asking whether Fredieu was a
borrowed employee — an affirmative defense on which W&T Offshore bore the
burden of proof. See Lomeli, 363 S.W.3d at 685.

      Fredieu contends that the trial court erred in disregarding the jury’s “No”
answer to Question No. 4 based on W&T Offshore’s Rule 301 motion, which
challenged the legal sufficiency of the evidence supporting this “No” answer. “To
successfully challenge the legal sufficiency of an adverse finding on an issue on
which it has the burden of proof, such as an affirmative defense, a party must
conclusively establish all vital facts in support of that issue.” WCW Int’l, Inc. v.
Broussard, Nos. 14-12-00940-CV, 14-12-01077-CV, 14-12-01139-CV, 2014 WL
2700892, at *3 (Tex. App.—Houston [14th Dist.] June 3, 2014, pet. denied) (mem.
op.) (citing Dow Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001) (per
curiam)).

      In applying this standard, we consider whether the evidence adduced at trial
would enable reasonable and fair-minded people to reach the verdict under review.
City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). We look at the evidence
in the light most favorable to the verdict and indulge every reasonable inference to
support it. Id. at 822. We credit favorable evidence if a reasonable juror could do
so and disregard contrary evidence if a reasonable juror could not credit it. Id. at
827. If the evidence falls within the zone of reasonable disagreement, we may not
invade the role of the fact finder, who alone determines the credibility of the
witnesses, the weight to give their testimony, and whether to accept or reject all or
any part of that testimony. Id. at 822.

                                          16
      The parties’ contentions require us to address how these well-established
standards for assessing legal sufficiency of the evidence apply when the jury
determination at issue involves a multi-factor balancing test.

      For his part, Fredieu points to “the existence of disputed evidence” on multiple
Ruiz factors. Based on these asserted factual disputes, he contends that “borrowed-
employee status was not a pure legal question that should have been submitted to the
court.” Additionally, Fredieu argues that “Texas law . . . did not allow the trial court
to disregard the jury’s answer to the borrowed-employee question because it is
supported by substantial evidence.”

      W&T Offshore argues that “[t]he evidence relevant to the borrowed-employee
factors in this case is not conflicting. The parties simply disagree about what
conclusion the trial court should have reached after weighing the factors.”
According to W&T Offshore, “[T]here were no discrete factual issues in this case
that required submission to or resolution by the jury. The only dispute was over how
the facts should be weighed to determine whether Fredieu was W&T’s borrowed
employee under the LHWCA, which is a question of law.” W&T Offshore further
argues that “[t]he evidence at trial conclusively established Fredieu was W&T’s
borrowed employee.”

      Research has not revealed any Texas cases undertaking legal sufficiency
review in connection with a jury determination based on the nine Ruiz factors for
determining LHWCA borrowed employee status.                  The Fifth Circuit has
characterized the balancing of Ruiz factors as an assessment of the “[t]otality of the
[c]ircumstances.” Johnson v. PPI Tech. Servs., L.P., 605 F. App’x 366, 372 (5th
Cir. 2015) (per curiam). Texas law also employs a multi-factor, totality-of-the-
circumstances approach to address determinations in certain circumstances. They
include determining the existence of a partnership based on five factors identified in

                                          17
the Texas Revised Partnership Act. See Ingram v. Deere, 288 S.W.3d 886, 898 (Tex.
2009); see also Tex. Bus. Orgs. Code Ann. § 152.051(b) (Vernon 2012).

      Our analysis is informed by Ingram’s discussion of legal sufficiency review
in an analogous totality-of-the-circumstances situation, which provides some
measure of guidance for the inquiry here. According to Ingram, legal sufficiency
review of a jury determination based on a multi-factor test involves consideration of
evidence along a “continuum” and a “spectrum.”

      At one end of this spectrum, “an absence of any evidence of the factors will
preclude the recognition of a partnership under Texas law.” Ingram, 288 S.W.3d at
898. “Even conclusive evidence of only one factor normally will be insufficient to
establish the existence of a partnership.” Id. “On the other end of the spectrum,
conclusive evidence of all of the . . . factors will establish the existence of a
partnership as a matter of law.”       Id.    “The challenge of the totality-of-the-
circumstances test will be its application between these two points on the
continuum.” Id.

      Ingram’s resolution did not require the court to identify a mid-continuum
tipping point at which the balance of competing and controverted factors provides
legally sufficient evidence to support a fact finder’s determination under a totality-
of-the-circumstances standard. Compare Ingram, 288 S.W.3d at 904 (“In this case,
Deere has not provided legally sufficient evidence of any of the five TRPA factors
to prove the existence of a partnership.”), with Lentz Eng’g, L.C. v. Brown, No. 14-
10-00610-CV, 2011 WL 4449655, at *4 (Tex. App.—Houston [14th Dist.] Sept. 27,
2011, no pet.) (mem. op.) (legally sufficient evidence supported finding after bench
trial that no partnership existed; intent evidence was controverted, and
uncontroverted evidence of profit splitting and shared control did not conclusively
establish existence of partnership under totality-of-the-circumstances standard).

                                         18
      We apply Ingram’s “spectrum” and “continuum” approach to our legal
sufficiency review in connection with the Ruiz factors discussed below. We also
review these factors in light of Lomeli, 363 S.W.3d at 694, which affirmed a defense
summary judgment after concluding that seven of the nine Ruiz factors supported
borrowed employee status for the plaintiff.

             2.    Applying the standard

      Fredieu conceded in the trial court that Ruiz factors two, four, and seven weigh
in favor of a determination that Fredieu was W&T Offshore’s borrowed employee
when he was injured. These conceded factors address whose work Fredieu was
performing at the time of the injury (W&T Offshore’s); whether he acquiesced in
the new work situation before the injury (he did); and whether the new employment
was over a “considerable length of time” (it was). Fredieu also conceded that one
aspect of factor six weighs in favor of borrowed employee status because W&T
Offshore furnished the place of employment — Platform D — where Fredieu was
working when the injury occurred.

      Fredieu and W&T Offshore vigorously dispute the evidentiary foundation
underlying the remaining Ruiz factors. They also dispute how the Ruiz factors play
out on balance when considering the totality of the circumstances existing at the time
of Fredieu’s injury on Platform D.

                   a.     Factor one: control

      As noted earlier, “no one of [the] . . . factors, or any combination of them, is
decisive, and no fixed text is used to determine the existence of a borrowed-servant
relationship” under the LHWCA. Ruiz, 413 F.2d at 312. Despite this observation,
the Fifth Circuit has “repeatedly considered the first factor — control over the
employee’s work — to be the ‘central factor’ in determining borrowed employee

                                         19
status.” Lomeli, 363 S.W.3d at 686 (quoting Brown, 984 F.2d at 676); see also Ruiz,
413 F.2d at 312 (right of control is “perhaps the most universally accepted standard
for establishing an employer-employee relationship”). Fredieu argues that the trial
record reveals a fact dispute with respect to the control factor.

      Fredieu points to his own testimony that he did not need “constant or regular
instruction from anybody at W&T Offshore” while working on W&T Offshore’s
platform. He highlights his “No” answer in response to a question on direct
examination asking: “Did W&T Offshore have to tell you how to do those things,
control the details of your work, as we’ve heard in this trial?”

      Fredieu also highlights an exchange during the cross-examination of Antoine
Gautreaux, W&T Offshore’s vice president of production:

      Q.    . . . [I]t’s clear today in this case that on the day the accident
      happened, Wes [Fredieu] was over supervising a crew of . . . welders
      and laborers with nobody from W&T present at all, right?
      A.     That’s what I understand.
      Q.     I mean, you are not telling the jury that they control his work and
      control the details of his work while he’s by himself on another
      platform with these employees, right?
      A.    They trusted his judgment in supervision of those contract
      laborers.
      Q.    That’s right. And because they could trust his judgment, they did
      not have to control his work, did they?
      A.     He was in control. I’m trying to understand your term “control.”
      Q.    Well, I agree with you. I think we can agree on that. Wes
      Fredieu was in control of the work, wasn’t he?
      A.     Yeah.
      Q.   True? I’ll repeat the question and you can repeat your answer.
      Wesley Fredieu was in control of his work, right?
      A.     Yes, sir.


                                          20
      Q.    Okay. I have that in quotes because that’s what you just said,
      right? Wes Fredieu was in control of his work, right?
      A.     Right.
      Q.    Not [W&T Offshore field foreman] Craig Black and not [W&T
      Offshore lead operator] Jim Mason, true?
      A.    True. The work plan is generally set forth at the morning
      operations meetings and then each of the various employees will
      dispatch from the hub platform to the remote platforms and conduct
      whatever activities are planned for that day. And the morning meetings
      are designed to, number one, understand the plan of operations and
      ensure that the resources are available to do what’s necessary.
Fredieu emphasizes that no W&T Offshore supervisor was present on Platform D
when Fredieu (1) arrived on the remote platform in the morning to supervise work
by contract welders; or (2) discovered a malfunctioning regulator after lunch during
his “walk around” and attempted to remove it.

      W&T Offshore responds by distinguishing between “routine day-to-day
tasks” over which Fredieu had control and the non-routine regulator removal Fredieu
was attempting to accomplish when his injury occurred. W&T Offshore contends it
had control over Fredieu and “the details of his work” while he was removing the
regulator. Gautreaux testified that Fredieu’s directions for handling the regulator
malfunction came from W&T Offshore supervisors, not The Wood Group. W&T
Offshore’s lead operator, Jim Mason, testified that (1) he was Fredieu’s direct
supervisor stationed on Platform A; and (2) Fredieu contacted him via radio from
Platform D to tell him the regulator had malfunctioned. Mason was asked: “And
did you authorize him to proceed to isolate and remove [the regulator] . . . ?” Mason
answered: “Yes.” W&T Offshore asserts that “Fredieu was receiving instruction
directly from Mason over a radio on the precise steps for removing the regulator”
and “[t]here is no suggestion in this record that Fredieu exercised any discretion in
regard to that task.”

                                         21
      Fredieu testified that he radioed Mason “because any time I . . . tampered with
their equipment or was going to go into working on it . . . it’s theirs, so I have to call
and let him know what my findings were and how he wanted to go about fixing it.”
Fredieu spoke with Mason over the radio after Mason conferred with W&T
Offshore’s field foreman, Craig Black. Mason told Fredieu the regulator would be
removed “because we had discussed removing it and bringing it back to [Platform
A] . . . . So we went through a couple steps.”

      Jack Madeley, a consulting safety engineer, testified that industry standards
require a Job Safety Analysis or “JSA” review to be conducted and documented
before a worker undertakes a non-routine operation such as removing a regulator “to
make sure that all safety aspects of a step-by-step job sequence are taken care of.”
According to Madeley, “Whoever is going to turn the wrench, whoever is going to
service it, whoever is going to direct the action all have to be there involved in
performing the JSA on site.” Madeley confirmed that Mason did not perform the
JSA on Platform D in Fredieu’s presence before Fredieu attempted to remove the
regulator; instead, it was “done over the radio” because Mason remained on Platform
A while Fredieu worked on Platform D.

      Fredieu testified as follows with respect to the JSA:
      Q.    Okay. And while you were talking about step-by-step how you
      were going to go about removing this regulator, did you recall doing a
      verbal job safety analysis with Mr. Mason while you were
      communicating on the radio?
      A.   Yes, sir. We went over some steps that — you know, to go over
      removing the regulator.
      Q.     And once you went over the steps that you need to . . . take with
      regard to the job safety analysis and the steps that you needed to
      physically take to actually disconnect and remove the regulator, did you
      feel comfortable in doing that work?
      A.     Coming from him, yeah. Yeah. I was just, you know, doing

                                           22
      what I was told, so . . .
      Q.     Doing what you were told by Mr. Mason, correct?
      A.     Yeah, doing what I was told, to bring the regulator back to
      [Platform A] . . . .

In conjunction with his radio communications to Fredieu, Mason filled out and
signed a JSA form containing the following job description: “Block and bleed the
pressure on the Big Joe regulator. Remove, plug lines to bring to SS149 for repair.”

      The JSA form identifies two steps in a “Sequence of Job Tasks.” The first
listed task is to “[b]lock valves on each side of the Big Joe Regulator and remove.”
The second listed task is to “[p]lug line where Big Joe Regulator was removed.” The
information in the form does not describe how the regulator was to be removed.
Madeley answered “No” to a question asking: “It didn’t even go through the process
of what you are supposed to do in the middle here, did it?” Madeley added: “It left
a bunch of steps out.” Fredieu did not see or sign the JSA form before beginning
work on the regulator on Platform D.

      Based on this record, the control evidence goes both ways and created a fact
issue for the jury to resolve.

      Reasonable and fair-minded jurors could resolve this fact issue by crediting
testimony from Fredieu and Gautreaux in which they repeatedly affirmed Fredieu’s
control over his own work tasks. Gautreaux specifically and explicitly disclaimed
control by field foreman Black or lead operator Mason over Fredieu’s work.
Gautreaux drew no distinction regarding Fredieu’s level of control over his tasks
based on routine versus non-routine operations.

      Reasonable and fair-minded jurors also could reject W&T Offshore’s
contention that Fredieu received detailed instructions from Mason via radio “on the
precise steps for removing the regulator” and, therefore, exercised no discretion in

                                        23
performing his work. The jury instead could credit testimony that (1) the mandatory
JSA form prepared and signed by Mason in conjunction with his radio
communications referenced no details about how Fredieu was supposed to remove
the regulator; (2) this form accompanying Mason’s radio communications regarding
removal of the regulator “didn’t . . . go through the process of what you are supposed
to do” and “left a bunch of steps out;” and (3) Fredieu never saw or signed the JSA
form before he began working on the regulator.

      Looking at the evidence in the light most favorable to the verdict and
indulging every reasonable inference to support it, we conclude that a fact issue
exists on this factor because the control-related evidence falls within the zone of
reasonable disagreement.     See Brown, 984 F.2d at 677 (“At trial, the parties
presented conflicting testimony regarding who instructed Brown on how, where, and
when to clean the mud. . . . [A] disputed factual issue exists regarding who gave
Brown cleaning instructions and who assigned him to the night shift.”).

                   b.     Factor three: agreement, understanding, or meeting of
                          the minds between W&T Offshore and The Wood
                          Group
      Paragraph 3 of the Master Service Contract between W&T Offshore and The
Wood Group is labeled “Independent Contractor” and states as follows: “It is
expressly understood and agreed that Contractor [The Wood Group] is an
independent contractor and that neither Contractor nor Contractor’s principals,
partners, employees, or subcontractors are servants, agents, or employees of W&T.”
Paragraph 5.3 provides that “an employee shall always be the employee of the entity
from which he receives his paycheck.” Fredieu received his paycheck from The
Wood Group.

      W&T Offshore discounts this evidence because, as the First Court of Appeals


                                         24
observed in Lomeli, “workplace realities and the parties’ actions in carrying out the
contract can ‘impliedly modify, alter, or waive express contract provisions.’”
Lomeli, 363 S.W.3d at 689 (quoting Melancon, 834 F.2d at 1245); see also
Melancon, 834 F.2d at 1245 (“[P]arties to a contract cannot automatically prevent a
legal status like ‘borrowed employee’ from arising merely by saying in a provision
in their contract that it cannot arise.”).

       We view the contract in light of the already-discussed fact issue regarding
factor one, control over Fredieu’s tasks on Platform D. With that backdrop, this
record does not conclusively establish that the Master Service Contract’s
characterization of Fredieu’s status was modified or waived by “workplace realities
and the parties’ actions” so as to negate the statements in paragraphs 3 and 5.3. The
contract’s characterization of Fredieu’s status is not dispositive — but neither is it
“no evidence.” See Brown, 984 F.2d at 677-78.

       Reasonable and fair-minded jurors could credit the contract’s characterization
in assessing Fredieu’s status.

                     c.     Factor five: termination of relationship with Fredieu’s
                            original employer
       As submitted in Question No. 4, this factor asked the jury to consider this
question: “Did Wood Group terminate its relationship with Mr. Fredieu before the
injury in question?”

       This factor focuses on “the lending employer’s relationship with the employee
while the borrowing occurs.” Brown, 984 F.2d at 678. “This factor ‘does not require
a lending employer to sever completely its relationship with the employee, because
such a requirement would effectively eliminate’” the borrowed employee doctrine.
Lomeli, 363 S.W.3d at 691 (quoting Melancon, 834 F.2d at 1246).

       “We consider whether the original employer exercised control over the
                                             25
employee while he worked for the borrowing employer, whether the original
employer placed restrictions on . . . the employee’s employment conditions, and
whether the original employer could remove the employee from the job . . . if the
employee was needed elsewhere.” Id. (citing Brown, 984 F.2d at 679, and Capps v.
N.L. Baroid–NL Indus., Inc., 784 F.2d 615, 618 (5th Cir. 1986)).

      Fredieu argues that a fact issue exists on this factor. He points to evidence
that Patrick Monceaux, his supervisor at The Wood Group, remained in place
throughout his employment; determined his platform assignment; and could be
called if questions arose while Fredieu was performing work for W&T Offshore.
Fredieu and Monceaux testified that The Wood Group could assign Fredieu to work
on a platform for any number of its customers, not just W&T Offshore. Fredieu also
stresses that he continued to receive training from The Wood Group and was not told
that his employment with The Wood Group had terminated.

      W&T Offshore asserts that this factor favors borrowed employee status
because The Wood Group exercised only “nominal” control, citing Fredieu’s
testimony that The Wood Group did not give him instructions about the tasks he
performed while working on W&T Offshore’s platforms.

      This conflicting testimony suffices to raise a fact issue regarding factor five.
See Brown, 984 F.2d at 678 (“Gulf Inland had the right to take Brown off the
platform if Gulf Inland needed him elsewhere.           Thus, Gulf Inland had not
relinquished all control over Brown while he was working on the Union platform.”).

                   d.     Factor six: furnishing place of employment and tools

      Fredieu concedes that W&T Offshore provided the place of employment,
Platform D, at the time of his injury. The parties disagree regarding the second
aspect of this factor, which focuses on provision of tools.

                                          26
       W&T Offshore emphasizes that it provided transportation to the platform
along with “radios . . . and all the specialized equipment — tubing, fittings, hammer
unions, pipe wrenches, bolts on flanges, hammer wrenches, and others — Fredieu
needed to perform the work.”

       Fredieu asserts that “there is a least a fact issue about who provided the tools”
for his work because The Wood Group provided a hard hat, shirt, and jacket, all
featuring The Wood Group’s logo. It also provided pants, safety glasses, gloves,
and steel-toed boots. Fredieu provided his own crescent wrench and channel lock
pliers. He testified that he seldom used any tools other than these two items because
“[i]f that wouldn’t fit it, it was usually a third party” contractor performing the task.
Fredieu answered affirmatively to a question that asked if he seldom used other tools
“[b]ecause you were always able to get by just using your channel locks and your
crescent wrench?”

       This testimony raises a fact question and falls within the zone of reasonable
disagreement regarding the provision of tools as an indicator of borrowed employee
status. A reasonable and fair-minded jury could credit Fredieu’s testimony that
W&T Offshore did not provide the primary tools he used in performing his work on
the platform.

                      e.     Factor eight: “right to terminate Fredieu’s services on
                             the platform”
       The right-to-terminate factor focuses on whether W&T Offshore could
discharge Fredieu from its own service — not on whether it could discharge him
from his job with The Wood Group. See Lomeli, 363 S.W.3d at 692 (citing Capps,
784 F.2d at 618); see also Brown, 984 F.2d at 679; Melancon, 834 F.2d at 1246.1


       1
         We reject Fredieu’s contention in his third issue that the trial court committed charge
error by misstating the eighth factor. This factor as submitted in Question No. 4 comports with
                                              27
       Fredieu points to testimony in which he was asked, “Who had the right to fire
you from your job?” He answered, “Wood Group.” A follow-up question asked,
“Did W&T have the right to end your employment?” Fredieu answered, “No.”
W&T Offshore points to testimony from Gautreaux and The Wood Group’s project
manager, Patrick Monceaux; both testified that W&T Offshore could terminate
Fredieu’s service with W&T Offshore.

       This testimony fails to raise a fact issue on factor eight, which weighs in favor
of borrowed employee status. See Lomeli, 363 S.W.3d at 693 (“Here, it is undisputed
that Southwest could not terminate Lomeli’s employment relationship with Labor
Ready; however, both Wayne Herman and Maria Davila testified that Southwest
could end its relationship with Lomeli at any time.”).

                     f.      Factor nine: “obligation to furnish the funds from
                             which Mr. Fredieu was paid”
       Question No. 4’s formulation of this factor tracks Lomeli, 363 S.W.3d at 693.
“This factor supports borrowed employee status when the original employer pays
the employee ‘based on time tickets that had to be verified daily’” by the borrowing
employer. Id. (quoting Brown, 984 F.2d at 679).2

       Fredieu argues that “[t]here was far more than a scintilla of evidence that
W&T did not have the obligation to pay” him because “the evidence is undisputed
that Wesley’s paychecks came from the Wood Group.” He also asserts: “Evidence
that W&T was billed for Wesley’s services is not equivalent to proof that W&T was
obligated to pay Wesley.”



Lomeli, 363 S.W.3d at 692.
       2
         Because the trial court’s wording of factor nine tracks Lomeli, 363 S.W.3d at 693, we
reject Fredieu’s contention in his third issue that the trial court committed charge error by
misstating this factor.

                                             28
      W&T Offshore acknowledges that Fredieu’s paycheck came from The Wood
Group but contends that “the ultimate obligation to pay was owed by W&T, because
Wood Group invoiced W&T for the work performed by Fredieu.” It points to
evidence that W&T Offshore had to approve Fredieu’s time cards.

      We agree that no fact issue exists as to this factor, which weighs in favor of
borrowed employee status. See Lomeli, 363 S.W.3d at 693 (“It is undisputed that
Labor Ready physically furnished Lomeli each of his paychecks . . . . Lomeli also
testified, however, that his superiors at Southwest had to sign the work tickets that
he returned to Labor Ready . . . reflect[ing] the number of hours that he worked each
day.”).

             3.       Assessing the totality of the circumstances based on all Ruiz
                      factors
      The circumstances balance out as follows based on this record.

      Genuine and material fact disputes exist as to three of the nine Ruiz factors
submitted in Question No. 4. They are factor one, the “central” factor addressing
W&T Offshore’s control of Fredieu’s work; factor five, which focuses on The Wood
Group’s continuing control while Fredieu performed work for W&T Offshore; and
one aspect of factor six, furnishing tools. The jury was entrusted with the resolution
of fact issues on these individual factors. Reasonable and fair-minded jurors could
(1) determine the fact issues on these factors in Fredieu’s favor; and then (2) rely on
these factors in determining on balance that W&T Offshore did not satisfy its burden
of proof to establish Fredieu’s status as W&T Offshore’s borrowed employee at the
time of his injury.

      The third factor weighs against borrowed employee status because the Master
Service Contract states that Fredieu (1) is not W&T Offshore’s employee; and (2) is
the employee of the entity from whom he receives his paycheck. That entity was

                                          29
The Wood Group. Reasonable and fair-minded jurors also could rely on this factor
in answering Question No. 4 in Fredieu’s favor.

      The following Ruiz factors weigh in favor of borrowed employee status:
factor two (Fredieu was performing W&T Offshore’s work); factor four (Fredieu
acquiesced); factor seven (length of time); factor eight (W&T Offshore’s right to
terminate its use of Fredieu’s services); and factor nine (obligation to furnish funds
used for payment). One aspect of factor six also weighs in favor of borrowed
employee status (furnishing place of employment).

      We return at this juncture to Ingram’s discussion regarding legal sufficiency
review of a fact finding based on a multi-factor, totality-of-the-circumstances
standard. Unlike Ingram, the pertinent factors here are disputed in part and do not
all point conclusively in the same direction. See Ingram, 288 S.W.3d at 904.

      The circumstances here also differ from those in Lomeli, in which seven Ruiz
factors including control pointed conclusively toward borrowed employee status; the
seventh factor (length of time) was neutral; and only the third factor (contract
characterization) weighed against borrowed employee status. See Lomeli, 363
S.W.3d at 694.

      In contrast to Lomeli, fact issues exist here as to the central “control” factor
and two other factors. Viewed in this light, the Master Service Agreement’s
characterization of Fredieu’s status cannot be disregarded as mere boilerplate that
was modified or waived by other undisputed circumstances pointing conclusively
towards borrowed employee status. Nor can the balance of all Ruiz factors — the
undisputed ones assessed in combination with disputed factors that the jury
reasonably could have decided in Fredieu’s favor — be said to point overwhelmingly
in a single direction.


                                         30
       Thus, this case falls somewhere in the middle of the “continuum” and
“spectrum” described in Ingram, 288 S.W.3d at 898, which arises when legal
sufficiency review standards are applied to a flexible, multi-factor test. Some of
those factors weigh in favor of borrowed employee status on this record, and some
do not.

       This case’s middle location on the spectrum confirms that deciding Fredieu’s
status was the jury’s determination to make based on its assessment of multiple
factors in light of the burden of proof borne by W&T Offshore. Deciding Fredieu’s
status was not a matter-of-law determination to be made by the trial court because
certain individual factors are disputed, and because the factors on balance do not
“overwhelmingly point to borrowed employee status.” See Brown, 984 F.2d at 678
n.5.

       The jury made its determination by answering “No” in response to Question
No. 4.    Legally sufficient evidence supports the jury’s resolution of disputed
individual factors in Fredieu’s favor, and the jury’s resolution of Question No. 4 in
Fredieu’s favor based on its consideration of all Ruiz factors on balance. Therefore,
the jury’s “No” answer on borrowed employee status must be upheld.

       We sustain Fredieu’s first issue. We also sustain Fredieu’s second issue in
part with respect to the first Ruiz factor.

III.   Fredieu’s Future Lost Earning Capacity

       W&T Offshore raises a cross-point challenging the legal and factual
sufficiency of the evidence to support the jury’s award for Fredieu’s future lost
earning capacity. See Tex. R. App. P. 25.1. It asks this court to render judgment
that Fredieu take nothing on his claim for future loss of earning capacity;
alternatively, it asks for a remittitur as to this finding or a remand for a new trial.


                                              31
      W&T Offshore does not challenge the remaining $798,000 awarded by the
jury for Fredieu’s past and future damages. This unchallenged amount includes
$267,000 awarded to Fredieu for future pain, future physical impairment, and future
medical expenses.

      Question No. 3(h) asked the jury to find the sum of money that would fairly
and reasonably compensate for the “[l]oss of earning capacity that, in reasonable
probability, Wesley Fredieu will sustain in the future.” The jury awarded $950,000
in response to this question.

      W&T Offshore contends that this future lost earning capacity award does not
withstand appellate scrutiny because

           Fredieu returned to work full time after his arm healed;

           his post-injury hourly wage at his new job is higher than his hourly
             wage at The Wood Group; and

           he receives an additional per diem payment in connection with his new
             job.

In response, Fredieu contends that the award is supported by testimony from
Kenneth McCoin, Ph.D., who testified on Fredieu’s behalf as an expert witness on
future lost earning capacity. Fredieu stresses that W&T Offshore (1) does not
challenge McCoin’s qualifications or methodology on appeal; and (2) did not present
its own expert at trial to testify on Fredieu’s future lost earning capacity.

      We assess legal sufficiency under the standard discussed earlier by looking at
the evidence in the light most favorable to the verdict and indulging every reasonable
inference to support it. See City of Keller, 168 S.W.3d at 822. We assess factual
sufficiency by considering, weighing, and examining all of the evidence that
supports and is contrary to the jury’s determination. Plas-Tex, Inc. v. U.S. Steel

                                           32
Corp., 772 S.W.2d 442, 445 (Tex. 1989). The jury’s verdict may be set aside on
factual sufficiency grounds “only if it is so contrary to the overwhelming weight of
the evidence as to be clearly wrong and unjust.” Cain v. Bain, 709 S.W.2d 175, 176
(Tex. 1986) (per curiam).

      “[L]ost earning capacity is an assessment of what the plaintiff’s capacity to
earn a livelihood actually was and the extent to which that capacity was impaired by
the injury.” Scott’s Marina at Lake Grapevine Ltd. v. Brown, 365 S.W.3d 146, 159
(Tex. App.—Amarillo 2012, pet. denied). This concept contemplates a person’s
“ability and fitness to work in gainful employment for any type of remuneration,
including salary, commissions, and other benefits, whether or not the person is
actually employed.” Strauss v. Cont’l Airlines, Inc., 67 S.W.3d 428, 435 n.2 (Tex.
App.—Houston [14th Dist.] 2002, no pet.).             Future lost earning capacity is
recoverable as damages in a personal injury case. Id. The measure of this type of
damages is the plaintiff’s diminished earning power or earning capacity in the future
directly resulting from the injuries sustained. Id.

      The Supreme Court of Texas long has recognized the unavoidably imprecise
nature of this inquiry. “In a personal injury suit the amount which the plaintiff might
have earned in the future is always uncertain, and must be left largely to the sound
judgment and discretion of the jury.” McIver v. Gloria, 169 S.W.2d 710, 712 (Tex.
1943).   “However, the verdict must be based on something more than mere
conjecture.” Id. “It must be an intelligent judgment, based upon such facts as are
available.” Id. “No general rule can be laid down, except that each case must be
judged upon its peculiar facts, and the damages proved with that degree of certainty
of which the case is susceptible.” Id. The available facts must provide a sufficient
basis to enable a fact finder to reasonably measure in monetary terms the claimant’s
earning capacity before and after the injury. See King v. Skelly, 452 S.W.2d 691,

                                          33
693 (Tex. 1970).

      This court too has acknowledged and applied the supreme court’s teaching
regarding the evidentiary bases for estimates of future lost earning capacity. “Loss
of earning capacity that a plaintiff will suffer in the future is always uncertain and is
left largely to the jury’s sound judgment and discretion.” Tri-State Motor Transit
Co. v. Nicar, 765 S.W.2d 486, 492 (Tex. App.—Houston [14th Dist.] 1989, no writ)
(citing McIver, 169 S.W.2d at 712). “Reduction in actual earnings is the best way
to show a reduction in earning capacity . . . but it is not the only way such can be
shown.” Springer v. Baggs, 500 S.W.2d 541, 544 (Tex. Civ. App.—Texarkana
1973, writ ref’d n.r.e.) (citing McIver, 169 S.W.2d at 712.) “Reduced earning
capacity is not necessarily the same as reduced earnings.” Id. “One may have a
definitely reduced capacity to earn throughout his remaining reasonable life
expectancy, and yet still be making as much money a relatively short time after the
injury as he was before the injury.” Id.; see also Metro. Life Ins. Co. v. Haney, 987
S.W.2d 236, 245 (Tex. App.—Houston [14th Dist.] 1999, pet. denied) (“Damages
for loss of earning capacity do not have to be based on any specific degree of
physical impairment, but can be based on a composite of all of the factors affecting
earning capacity.”).

      This court and others have identified relevant factors informing this
determination. “‘Factors such as stamina, efficiency, ability to work with pain, and
the weakness and degenerative changes which naturally result from an injury and
from long suffered pain are legitimate considerations in determining whether or not
a person has experienced an impairment in future earning capacity . . . .’” Tri-State
Motor Transit Co., 765 S.W.2d at 492 (quoting Springer, 500 S.W.2d at 544).

      Further, an award can be based on a composite of factors that may affect a
person’s capacity to earn a living. E.g., Plainview Motels, Inc. v. Reynolds,127

                                           34
S.W.3d 21, 36 (Tex. App.—Tyler 2003, pet. denied); Metro. Life Ins. Co., 987
S.W.2d at 244. “‘Our courts have consistently upheld judgments for reduced earning
capacity, even though the plaintiff was making as much or even more money after
the injury than before, where it was shown that pain, weakness, diminished
functional ability or the like indicated that plaintiff’s capacity to get and hold a job,
or his capacity for duration, consistency or efficiency of work was impaired.’” Tri-
State Motor Transit Co., 765 S.W.2d at 492 (quoting Springer, 500 S.W.2d at 544-
45); see also Metro. Life Ins. Co., 987 S.W.2d at 244 (same).

      We examine the evidence adduced at trial against this legal backdrop.

      At the time of his injury in October 2011, Fredieu was 22 years old and a high
school graduate. He initially worked as a mechanic after graduating, and then got a
job with Nabors Drilling as a roughneck on a land-based drilling rig. He became a
roustabout and “C” operator working offshore before joining The Wood Group in
2010 as a “B” operator working offshore. Fredieu earned $16 per hour and an
additional 50 percent premium for overtime at The Wood Group. He worked for
The Wood Group from 2010 until his injury occurred in October 2011.

      Fredieu began working onshore for Berry Brothers General Contractors, Inc.,
an onshore and offshore construction company, in February 2014 earning $20 per
hour; his salary increased to $23 per hour within two months. He earned an
additional 50 percent premium for overtime work with Berry Brothers and a $120
per diem payment. Berry Brothers knew Fredieu had been injured and out of work
for two years when he was hired in 2014. Fredieu continued to work for Berry
Brothers as of the date of trial in August 2015.

      Fredieu testified that he lost range of motion in his left arm due to the injury,
which continued through the date of trial. Fredieu’s treating orthopedic doctor
testified that Fredieu always will have limited range of motion and continuing pain
                                           35
from the injury to his left arm; this doctor opined that, to a reasonable degree of
medical certainty, the plates and screws used to surgically repair the fractures will
remain in Fredieu’s arm for the rest of his life. This doctor opined that Fredieu
cannot lift more than 35 to 40 pounds with his left arm and should avoid frequent
lifting with his injured arm. This doctor further opined that Fredieu should avoid
climbing ladders and must guard against blows to the injured arm that could cause
the plates to fracture. Based on these circumstances, the doctor testified that Fredieu
should avoid jobs involving heavy labor.

         W&T Offshore introduced competing expert testimony from an orthopedic
surgeon who examined Fredieu’s medical records and opined that all arm fractures
had healed by March 2012. This doctor stated that he would not have concerns about
Fredieu returning to work offshore as an operator on a producing oil and gas
platform, or working at a job that required Fredieu to lift 25 pounds or more with his
injured left arm. During cross-examination, this doctor testified that he had not
examined Fredieu personally; did not know what Fredieu’s pain level was as of the
time of trial; and did not know what Fredieu’s range of motion was as of the time of
trial.

         Fredieu testified that he obtained his job as a “gang pusher” with Berry
Brothers in February 2014 because “I have two cousins that pretty much run the
whole show over there. And I got several other family members and friends that
work over there . . . .” This job is “mainly just paperwork” rather than a heavy-labor
job. Berry Brothers allows Fredieu to perform a “paperwork” job because “they
know my injury and they don’t force me to do anything and they just let me come
over there and work with them.”

         Fredieu described his working situation as follows:

         Q.    Do you know what gang pushers do in the oil and gas business?
                                           36
      A.      Yes.
      Q.     You are familiar with what onshore construction companies do
      in the oil and gas business even from your time working at Nabors back
      when you first got out of high school?
      A.      Yes.
      Q.      And is your job at Berry Brothers as a gang pusher, do they make
      it lighter for you than it is at other companies, for instance, like Nabors?
      A.      Oh, yes.
      Q.     Do you know of any other gang pusher job or heavy-labor job
      that you could get in the onshore oil and gas business that would allow
      you to do it as a light-duty job?
                         *                    *                 *
      A.      No, sir.
      Q.   If you — how are things going in the oil field with jobs right
      now?
      A.      Not real good.
      Q.      Okay.
      A.    Most of our company is laid off. They are not working anymore,
      most of them.
      Q.   If you were to lose your job with Berry Brothers, would you even
      know where to start looking for a job in the oil field that would
      accommodate the type of injury you have?
      A.      No sir, not in the oil field.

W&T Offshore contends that “[t]he proposition that Fredieu might someday lose his
job is pure speculation, and is not evidence of a loss of future earning capacity under
Texas law.” It stresses that “Fredieu is earning more after this accident than he was
before.” It continues as follows: “Make no mistake, this fact is to his credit; but as
a result, the evidence is legally and factually insufficient to support his claim to a
future loss of earning capacity under Texas law . . . .” The dissent echoes this
contention.


                                              37
      W&T Offshore’s factual premise — that Fredieu is “earning more” after his
injury — is debatable at best. According to the testimony, the hourly wage Fredieu
received from Berry Brothers at the time of trial was higher than the pre-injury
hourly wage he received from The Wood Group. However, Fredieu was paid for
more hours per week while working offshore before his injury; the number of hours
for which Berry Brothers paid him per week while working onshore was lower.

      Moreover, W&T Offshore and the dissent both rely on an unstated and
erroneous legal premise — namely, that the standard governing awards for future
lost earning capacity focuses almost exclusively on pre-injury hourly wage versus
post-injury hourly wage.        They simultaneously discount or disregard other
considerations affecting long-term earning prospects over an injured worker’s
employment lifespan.

      This legal premise is erroneous because saying that the extent of an injured
worker’s future lost earning capacity can in some circumstances “best be shown by
comparing his actual earnings before and after his injury,” McIver, 169 S.W.2d at
712, is not equivalent to saying that actual earnings are the exclusive consideration
in all cases involving all circumstances. The Supreme Court of Texas long ago
rejected the inflexible approach posited by W&T Offshore and the dissent. See id.
(“No general rule can be laid down, except that each case must be judged upon its
peculiar facts, and the damages proved with that degree of certainty of which the
case is susceptible.”); see also King, 452 S.W.2d at 693-94 (sustaining lost earning
capacity award when plaintiff presented evidence of value of his work pre-injury,
rather than actual earnings).

      This court also has eschewed W&T Offshore’s and the dissent’s rigid
approach. See Tri-State Motor Transit Co., 765 S.W.2d at 492 (“‘Our courts have
consistently upheld judgments for reduced earning capacity, even though the

                                         38
plaintiff was making as much or even more money after the injury than before, where
it was shown that pain, weakness, diminished functional ability or the like indicated
that plaintiff’s capacity to get and hold a job, or his capacity for duration, consistency
or efficiency of work was impaired.’”) (quoting Springer, 500 S.W.2d at 544); see
also Metro. Life Ins. Co., 987 S.W.2d at 244 (same).

      Applying this precedent, we conclude that legally and factually sufficient
evidence supports a determination here that pain, weakness, and diminished
functional ability resulting from a serious arm injury impaired Fredieu’s capacity to
get and keep a job like the one he held at the time of his injury throughout the
duration of his working life.

      There is no dispute that Fredieu sustained a serious injury. W&T Offshore
does not challenge the awards for Fredieu’s future medical expenses, future pain,
and future physical impairment; collectively, these awards exceed a quarter of a
million dollars. The jury heard competing testimony from medical experts about the
continuing medical consequences of Fredieu’s injury. His treating orthopedic
surgeon opined that Fredieu should avoid heavy labor due to continuing physical
consequences accompanying his injury. An orthopedic surgeon presented by W&T
Offshore opined that Fredieu could resume the type of vigorous physical work he
performed before the injury. The jury was entitled to resolve this fact dispute in
Fredieu’s favor.    The jury also heard testimony regarding the permanency of
Fredieu’s arm damage; his continuing pain and physical limitations; the unique and
hard-to-duplicate circumstances surrounding his post-injury employment with his
cousins at Berry Brothers; and the difficult economic environment in the oil field.
Based on this record, we reject W&T Offshore’s contention that legally and factually
insufficient evidence supports the jury’s award for future lost earning capacity
because Fredieu was earning a higher hourly wage at the time of trial than he earned

                                           39
before he was injured.

      The jury also heard economic evidence that enabled a reasonable fact finder
to determine the value in monetary terms of Fredieu’s future lost earning capacity.

      McCoin initially performed an analysis of Fredieu’s earnings in 2012, before
Fredieu obtained his new job with Berry Brothers in Pecos, Texas. McCoin also
performed a second calculation at trial taking into account Fredieu’s earnings from
his post-injury job with Berry Brothers.

      In his 2012 analysis, McCoin estimated that Fredieu had a pre-injury future
earning capacity of $1,611,954 based on wages and benefits from The Wood Group
totaling $44,268 per year. This evidence provided the jury with a reasonable
monetary measure of Fredieu’s pre-injury earning capacity. See King, 452 S.W.2d
at 693; see also Crown Plumbing, Inc. v. Petrozak, 751 S.W.2d 936, 938 (Tex.
App.—Houston [14th Dist.] 1988, writ denied). McCoin also computed lower post-
injury wages and benefits totaling $18,000 per year, and a post-injury future earning
capacity of $576,530. The difference between the two future earning capacity
figures is $1,035,424.

      McCoin described the $18,000 figure as a “starting point” for the jury and
“something we can work with to make it conform to what the jury’s expectations are
of what he can earn post-injury.” McCoin testified as follows: “In other words,
suppose they thought he could earn 36,000 a year. Well, what would happen? That
576,530 would basically double. You are going from 18 to 36.” He continued:
“Obviously, the higher his post-injury wage, the less any loss of earning capacity,
future earning capacity.”

      McCoin also performed calculations at trial based on Fredieu’s post-injury job
and hourly wage with Berry Brothers. He based these calculations on Fredieu’s 60-


                                           40
hour work week onshore with Berry Brothers instead of the 84-hour work week
Fredieu had before his injury while working offshore with The Wood Group.3
McCoin took into account additional expenses for Fredieu to travel from his home
in Many, Louisiana to Pecos, Texas, where Fredieu lived while working for Berry
Brothers. McCoin estimated an “effective wage” of $28,756 per year based on
Fredieu’s new job with Berry Brothers, compared to a pre-injury “effective wage”
of $38,000 based on Fredieu’s old job with The Wood Group.

       McCoin testified that Fredieu’s post-injury future earning capacity based on
his post-injury wages and benefits is $946,530. The difference between McCoin’s
2012 pre-injury future earning capacity figure and the post-injury future earning
capacity figure based on Fredieu’s post-injury wages and benefits is $665,424. This
figure assumes a probability that Fredieu continues to work at a higher hourly wage.
McCoin stated: “If he cannot sustain employment, it could go down.”

       This expert testimony — admitted without objection at trial and unchallenged
by W&T Offshore on appeal — established a range for Fredieu’s future lost earning
capacity between $665,424 on the low side and $1,035,424 on the high side. The
low and high figures both take into account estimated future earnings based on
continued employment, adjusted for expenses and other factors.4


       3
         McCoin used a $20 per hour wage for these computations. He testified that using a $23
per hour wage and the same 60-hour work week would increase Fredieu’s gross future wages by
1.5 percent unadjusted for taxes. McCoin also testified that Fredieu tallied 44 hours of overtime
per week at time-and-a-half while he was working offshore with The Wood Group, compared to
20 hours per week of overtime working onshore with Berry Brothers in Pecos, Texas.
       4
         The factors for which McCoin adjusted his computations included “periods when you are
between jobs. You get laid . . . off. The oil economy, and we’re all familiar with it, how a lot of
jobs are at risk right now because of what’s happening to oil. They may be unemployed for a
while.” McCoin further explained that “working is not guaranteed. There is no guarantee of it.
You know, you can’t say, I’m 20 years old, I’m going to work 40 years. It’s not 40 times the
annual rate. There is some likelihood that you won’t work and you have to address it.”

                                                41
         The jury’s $950,000 award falls within the range of expert testimony and
represents a permissible exercise of the jury’s significant discretion based on its
assessment of all the evidence. See Koko Motel, Inc. v. Mayo, 91 S.W.3d 41, 52
(Tex. App.—Amarillo 2002, pet. denied) (upholding $1.2 million award to concert
rigger for impairment to future earning capacity based on foot injury that prevented
him from standing for long periods and climbing; award “[did] not exceed the range
of loss described by the expert witness”).        This evidence includes testimony
regarding the permanency of Fredieu’s arm damage; his continuing pain and
physical limitations; his need to avoid heavy-labor jobs requiring climbing and
frequent lifting; economic conditions in the oilfield in 2015; and his employment
prospects in light of medical limitations compromising his ability to perform heavy
labor.

         Although W&T Offshore does not mention McCoin’s testimony in its brief,
the dissent concludes that it is insufficient because McCoin “did not testify that
Fredieu suffered lost earning capacity in any amount;” did not testify that Fredieu
will earn no more than $8.65 per hour (or any other to-the-penny amount) for the
rest of his working life; did not testify that Fredieu will be unable to find another
light-duty job like the one with his cousins at Berry Brothers; and “testified that he
does not know what Fredieu will earn in the future . . . .”

         The dissent’s criticisms are misplaced because they (1) demand a level of
precision that McIver, 169 S.W.2d at 712, and Tri-State Motor Transit Co., 765
S.W.2d at 492, do not; (2) fail to acknowledge that “the amount which the plaintiff
might have earned in the future is always uncertain, and must be left largely to the
sound judgment and discretion of the jury,” see McIver, 169 S.W.2d at 712; (3) look
at McCoin’s testimony in isolation while disregarding or discounting other probative
evidence a reasonable fact finder could have credited, including testimony from

                                          42
Fredieu and his treating physician regarding his continuing physical impairment;5
and (4) erroneously advocate giving conclusive or nearly conclusive weight to “the
here and now” when assessing future lost earning capacity — an apparent reference
to Fredieu’s post-injury hourly wage as of the time of trial. These errors demonstrate
that reversal of the jury’s award for future lost earning capacity is not warranted
based upon this record and the governing legal standards.

       The jury was entitled to consider McCoin’s testimony regarding a range of
scenarios for projected future earnings in light of other evidence — including
extensive medical evidence and testimony from Fredieu himself. The jury was
entitled to make a future lost earning capacity determination based upon this
evidence and reasonable probability that would, in McCoin’s words, “conform to
what the jury’s expectations are of what he can earn post-injury.” See Koko Motel,
Inc. 91 S.W.3d at 52. We conclude that a reasonable and fair-minded jury could
award $950,000 in response to Question No. 3(h) on this record; thus, the evidence
is legally sufficient to support the award for future lost earning capacity. We further
conclude that, based on the evidence as a whole, the jury’s answer does not fall
outside the range of evidence a reasonable fact finder could accept and is not so
contrary to the overwhelming weight of the evidence as to be clearly wrong and
manifestly unjust. We overrule W&T Offshore’s cross-point.

       The dissent raises an unbriefed challenge to the data and methodology used
by Fredieu’s expert economist McCoin. This challenge is unbriefed because W&T
Offshore did not attack, address, acknowledge, or reference McCoin’s testimony on
appeal.


       5
         See Pilgrim’s Pride Corp. v. Smoak, 134 S.W.3d 880, 904 (Tex. App.—Texarkana 2004,
pet. denied) (upholding award of future lost earning capacity based on plaintiff’s testimony about
physical impairment after injury together with other evidence regarding extent of impairment).

                                               43
      The absence of an appellate attack by W&T Offshore on McCoin’s testimony
is not surprising because W&T Offshore did not object in the trial court to any
asserted flaws in his data or methodology. See, e.g., City of San Antonio v. Pollock,
284 S.W.3d 809, 816 (Tex. 2009) (“When a scientific opinion is not conclusory but
the basis offered for it is unreliable, a party who objects may complain that the
evidence is legally insufficient to support the judgment. An objection is required to
give the proponent an opportunity to cure any defect thus prevent a trial by
ambush.”); see also Towers of Town Lake Condo. Ass’n, Inc. v. Rouhani, 296
S.W.3d 290, 299 (Tex. App.—Austin 2009, pet. denied) (Litigant who did not object
to expert economist’s testimony at trial waived for appeal “any complaint regarding
the methodology, technique, or foundational data [the expert] . . . used in forming
his opinion” that plaintiff sustained $900,000 in loss of future earning capacity as a
result of arm fracture.). McCoin goes unmentioned in the parties’ voluminous trial
court motions and briefing appearing in the Clerk’s Record.            McCoin goes
unmentioned in W&T Offshore’s appellate briefing.          Only Fredieu references
McCoin in his reply brief.

      There are gray areas in Texas law concerning the circumstances under which
appellate challenges aimed at an expert can be raised on appeal even without a trial
court objection because they attack an expert’s “conclusory opinions [that] are
legally insufficient evidence to support a judgment . . . .” See City of San Antonio,
284 S.W.3d at 816-17. The distinction between “conclusory” expert opinions and
“methodology” flaws is not always 100 percent clear, although the nature of the
dissent’s complaints here about McCoin’s data and methodology in this case fall
solidly on the need-an-objection-at-trial side of the line. See Tex. R. App. P. 33.1.

      Even assuming for argument’s sake that all or part of the expert challenge falls
in a gray area, this gray-area challenge still must be briefed before it can be

                                         44
considered on appeal. Here, it was not.

       To be sure, Texas Rule of Appellate Procedure 38.1(f) provides some flex at
the joints when it allows that “[t]he statement of an issue or point will be treated as
covering every subsidiary question that is fairly included.” But any flex in Rule
38.1(f) cannot bend the advocacy process so far as to authorize resolution of a legal
and factual sufficiency challenge based on expert methodology or data complaints
that W&T Offshore never asserted. See, e.g., Banda v. Garcia, 955 S.W.2d 270,
272 (Tex. 1997) (per curiam) (“Because Banda did not make this argument in the
trial court or in his brief to the court of appeals, the court of appeals could not reverse
on this point.”); State Bar of Tex. v. Evans, 774 S.W.2d 656, 658 (Tex. 1989) (per
curiam) (“None of the arguments were raised by Evans at trial or on appeal, and the
court of appeals thus erred in raising these arguments sua sponte and basing its
reversal on these grounds.”); see also Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572,
577 (Tex. 2006) (“Except for fundamental error, appellate courts are not authorized
to consider issues not properly raised by the parties.”).

                                      CONCLUSION

       We reverse the trial court’s judgment and remand for entry of judgment in
Fredieu’s favor in conformity with this opinion.



                                          /s/    William J. Boyce
                                                 Justice



Panel consists of Chief Justice Frost and Justices Boyce and Jewell (Frost, C.J.,
dissent).



                                            45